RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Claim status
Claims 1-41 are pending.  No claims are canceled.

Group restriction
This claims recite distinct invention Groups I-II:
Group I, claims 1-30, directed to methods of using a trained computational model to determine whether a biological attribute is associated with an individual's chromatin-related nucleic acid signals, as recited in independent claim 1 and
Group II, claims 31-41, directed to training a model with compressed referential V-plots to predict V-plot-associated features, as recited in independent claim 31.
In the instant claims, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, the invention groups as claimed do not overlap in claim scope, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required because: the fields of livestock management, data conversion, credential and permission management and graphical user interfaces are different fields, with different applications, and with different bodies of art.


Species restriction
This application contains claims directed to patentably distinct species as enumerated below.

If Group I is elected above, then Election I.A: species of clinical status indicated by biological attribute association
Claims 13-30 recite distinct species.  
Claims 1-12 are generic to this election.
If Group I is elected above, then please elect one of the following:  
Species I.A.i as recited in claims 13-18 (i.e. withdraw claims 19-30); 
Species I.A.ii as recited in claims 19-22 (i.e. withdraw claims 13-18 and 23-30);
Species I.A.iii as recited in claims 23-26 (i.e. withdraw claims 13-22 and 27-30) or
Species I.A.iv as recited in claims 27-30 (i.e. withdraw claims 13-26). 

If Group I, Species I.A.i is elected above, then Election I.B: species of timing of neoplasia indication
Claims 17-18 recite distinct species.  
Claims 1-16 and 19-30 are generic to this election.
If Group I, Species I.A.i is elected above, then please elect one of the following: 
Species I.B.i as recited in claim 16 (i.e. withdraw claim 17) or 
Species I.B.ii as recited in claim 17 (i.e. withdraw claim 16). 
(If both species of Election I.B are amended into other claims, then this restriction will be required for such claims.)

If Group II is elected above, then Election II.A: species of V-plot reweighting
Claims 34-35 recite distinct species.  
Claims 31-33 and 36-41 are generic to this election.
If Group II is elected above, then please elect one of the following:  
Species II.A.i as recited in claim 34 (i.e. withdraw claim 35) or 
Species II.A.ii as recited in claim 35 (i.e. withdraw claim 34). 

If Group II is elected above, then Election II.B: species of sample derivation
Claims 38-39 recite distinct species.  
Claims 31-37 and 40-41 are generic to this election.
If Group II is elected above, then please elect one of the following:  
Species II.B.i as recited in claim 38 (i.e. withdraw claim 39) or 
Species II.B.ii as recited in claim 39 (i.e. withdraw claim 38). 

Regarding all species elections
The species are distinct because each species involves a distinct application of the claimed process or machine.  In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons:  the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and the species have separate status in the art in view of their divergent subject matter.
Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required elections.
In order to be complete, a reply to the requirements herein must include each of the following (1-5), subject to any indicated conditionalities:
(1) election of one group to be examined, one of Groups I-II, as described above, even though the requirement may be traversed (37 CFR 1.143);
(2) If Group I is elected above, then Election I.A of one species among I.A.i through I.A.iv as described above, even though the requirement may be traversed (37 CFR 1.143); 
(3) If Group I, Species I.A.i is elected above, then Election I.B of one species among I.B.i through I.B.ii, as described above, even though the requirement may be traversed (37 CFR 1.143); 
(4) If Group II is elected above, then Election II.A of one species among II.A.i through II.A.ii, as described above, even though the requirement may be traversed (37 CFR 1.143); and 
(5) If Group II is elected above, then Election II.B of one species among II.B.i through II.B.ii, as described above, even though the requirement may be traversed (37 CFR 1.143).
Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.
Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631